Citation Nr: 1708517	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  07-24 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) rated as 30 percent disabling prior to August 27, 2007, and as 70 percent disabling from August 27, 2007 to November 1, 2013.

2.  Entitlement to an increased rating for PTSD, currently rated as 70 percent disabling, from November 1, 2013.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) by reason of service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That decision granted service connection for a panic disorder without agoraphobia and adjustment disorder with mixed anxiety and depressed mood, rated as 30 percent disabling, effective March 31, 2004.  In a May 2011 rating decision, the RO recharacterized the Veteran's service-connected psychiatric disability as PTSD with panic disorder without agoraphobia and adjustment disorder with mixed anxiety and depressed mood and increased the disability rating assigned from 30 percent disabling to 70 percent disabling, effective from August 27, 2007.

In April 2012, the Veteran testified at a Travel Board hearing before the Board.  In September 2012, the Board remanded the Veteran's claim for additional development.

The Board denied the Veteran's claim in a November 1, 2013, decision, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (Joint Motion), and a June 2014 Order of the Court vacated the Board's decision that denied the Veteran's claim for an increased initial disability rating above 30 percent for service-connected PTSD prior to August 27, 2007 and above 70 percent after August 27, 2007, because it declined to consider and discuss the issue of TDIU.  In this regard, the Board notes that despite the fact that the Joint Motion was silent as to any inadequacy with respect to the November 1, 2013, decision's denial of an increased rating for PTSD, the Joint Motion requested and obtained the vacatur of the entire decision.  Thus, the decision below will once again set forth that portion of the November 1, 2013, Board decision that denied an increased rating for PTSD through and including the date of the Board decision.  While the Veteran's claim for TDIU will include consideration of entitlement to TDIU prior to the date of the Board's decision, as discussed further below, the Board finds that the Veteran's claim for an increased rating for PTSD will only pertain to the period following the Board's decision of November 1, 2013.

In December 2014, the Board remanded the Veteran's claim for TDIU for the issuance of a Statement of the Case, and the RO has complied with this directive. 

However, by an October 2015 rating decision following the December 2014 remand, the RO also denied a new claim for an increased rating for PTSD rated as 70 percent disabling since November 1, 2013.  The Veteran has submitted a notice of disagreement to the denial of the new claim for increased rating, and as noted below, a statement of the case must therefore also be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue and the intertwined issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 27, 2007, the Veteran's PTSD had been manifested by anxiety, depression, twice monthly panic attacks, and chronic sleep impairment; social and occupational impairment with reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment was not shown.

2.  From August 27, 2007, to November 1, 2013, the Veteran's service-connected PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as depression, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships; total occupational and social impairment was not shown


CONCLUSIONS OF LAW

1.  Prior to August 27, 2007, the criteria for a rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  From August 27, 2007, to November 1, 2013, the criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103,  5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2004, March 2006, December 2006, July 2009, July 2010, October 2012, and March 2013.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify appellant and had satisfied that duty prior to the adjudication in the April 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating - PTSD

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Veteran's PTSD has been rated as 30 percent disabling under Diagnostic Code 9411 prior to August 27, 2007, and as 70 percent disabling since that date.

Diagnostic Code 9411 provides for a 100 percent rating where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent rating is appropriate where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.

The criteria provide for a 50 percent rating is appropriate where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Finally, a 30 percent rating is appropriate where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  A GAF score of 61-70 is defined as some mild symptoms (depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well" and has some meaningful interpersonal relationships.  A GAF score of 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

An undated statement received in August 2004 from W. Aldridge, Ed.D., reflects that he treated the Veteran in the 1980s and endorsed symptoms of anxiety, difficulty sleeping, and general malaise regarding meaning in his life. 

At a December 2004 VA examination, the Veteran reported that he was married to his first wife for twenty-seven years and divorced in 1999.  He indicated that he had remarried one and a half years prior to the examination and had a good relationship with his current spouse.  He indicated that he had a satisfactory relationship with both of his brothers, his daughter, and his stepchildren with the exception of his stepson because he disapproved of his stepson's lifestyle.  He reported that he had three friends who lived out of state and no problems with his neighbors or the general public.  The Veteran further indicated that he enjoyed writing novels and he participated in activities with his wife such as bowling, deer hunting, shopping, camping, fishing, socializing with other couples, and attending movies and ball games.  Mental status examination revealed that the Veteran was clean and neat in appearance and casually dressed.  He was alert and oriented in four spheres with logical and relevant thinking.  His speech was clear, productive, and normal in rate and rhythm.  His long-term memory was intact and his short-term memory, attention, and concentration were excellent.  The Veteran denied delusional ideation and hallucinatory experience.  The Veteran's affect was appropriate and his mood was pleasant.  The Veteran endorsed depression and decreased energy level.  The examiner noted that there was no psychomotor retardation.  He denied any suicidal ideation or a history of attempts.  He reported having panic attacks that occurred twice per month.  He endorsed initial insomnia, hyperstartle reaction, and some hypervigilance.  The examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner diagnosed the Veteran with panic disorder without agoraphobia and chronic adjustment disorder with mixed anxiety and depressed mood.  The examiner indicated that the impact on the Veteran's occupational and social functioning was mild and the impact on his psychological functioning was mild to moderate.  The examiner assigned a GAF score of 61 for adjustment disorder with mixed anxiety and depressed mood and a GAF score of 60 for panic disorder without agoraphobia.

In a November 2009 statement, W. Freeman, M.D., of Montgomery Psychiatry and Associates, indicated that the Veteran was seen on four occasions during the period from August to November 2009 for psychiatric evaluation.  Dr. Freeman indicated that his review of the Veteran's service medical records and treatment records revealed that the Veteran had symptoms of PTSD and major depression.  The Veteran's specific symptoms included nightmares, sleep disturbance, anxiety, hyperarousal, hyperstartle reflex, social withdrawal, insomnia, minimal interest, concentration difficulties, memory disturbance, feelings of hostility, decreased attention, lack of energy and fatigue, feelings of hopelessness, feelings of restlessness, feelings of annoyance, tremors, feelings of internal tension, depressed mood, weakness, forgetfulness, distractibility, and discomfort with people.  Dr. Freeman concluded that the Veteran's symptoms caused significant difficulties in his occupational, social, and leisure activities.

In a December 2009 psychological evaluation, D. Clark, Ph.D., diagnosed the Veteran with chronic PTSD.  The Veteran endorsed anxiety, intrusive thoughts of events he witnessed during Vietnam, occasional distressing dreams of the events he witnessed during Vietnam, and psychological distress and physiological reactivity when exposed to cues that resembled aspects of the events.  He reported that he attempted to avoid thoughts and situations which may arouse memories of the events and was unable to recall important aspects of the events.  He also indicated that he experienced a decrease in significant activities, felt detached from others, and had a restricted range of affect and a sense of foreshortened future.  The Veteran further reported that he experienced sleep difficulty, irritability, difficulty concentrating hypervigilance, and an easy startle response.  He noted that he avoided crowds, did not like people, and often felt sad.  The examiner indicated that the Veteran did not endorse suicidal ideation or psychotic symptoms. 

Dr. Freeman submitted another statement dated in June 2010 and indicated that the Veteran had been seen on nine occasions during the period from August 2009 to May 2010.  Dr. Freeman reiterated the findings reported in the November 2009 statement.

At an April 2011 VA examination, the examiner diagnosed the Veteran with chronic PTSD and assigned a GAF score of 58.  The Veteran indicated that he had been married to his spouse for eight years and he characterized their relationship as "not good."  He reported that he had one adult stepson, one adult daughter, and three adult stepdaughters.  He characterized his relationship with his stepson as nonexistent and his relationship with his daughters as reasonable.  He indicated that he had stopped working in landscaping in 2010 when he was forced to quit due to physical deficits.  The Veteran endorsed combat-related nightmares and other anxiety symptoms.  The examiner indicated that the Veteran suffered from significant social stressors and has pursued treatment for such.  The examiner noted that the Veteran's report and presentation suggested that his behavioral and psychiatric status is more severe than in the past.  The examiner concluded that there was not total occupational and social impairment due to PTSD, but PTSD resulted in deficiencies in thinking, family relations, work, and mood.

At an October 2011VA examination, the examiner rendered a diagnosis of PTSD and indicated that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that he remained married to his spouse and that their relationship had improved in recent months.  The examiner indicated that the Veteran's PTSD symptoms included anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  The examiner assigned the Veteran a GAF score of 55.  The examiner concluded that the Veteran's PTSD symptoms affected but did not preclude his ability to recall and follow instructions, to attend to tasks for at least two consecutive hours, and to interact with supervisors, co-workers, and customers. 

At an April 2012 hearing before the Board, the Veteran indicated that he was treated for PTSD by two private practitioners and took medication for his PTSD symptoms.  The Veteran's spouse testified that the Veteran cried out and talked in his sleep.  She reported that the Veteran did not like to be in crowds and sat with his back to the wall when they went out to restaurants.  She reported that the Veteran did not like to attend social events and spent a lot of time by himself in their bedroom.  The Veteran endorsed trouble sleeping at night and irritability.  He testified that he was argumentative and did not have any friends.  The Veteran also indicated that he no longer participated in hobbies that he used to engage in and had a poor attention span.  He reported that he had a relationship with his daughter and stepchildren with the exception of one stepchild.

Dr. Freeman submitted a third statement dated in May 2012 and indicated that the Veteran had been seen on fifteen occasions during the period from August 2009 to May 2012.  Dr. Freeman again reiterated the findings reported with regard to the Veteran's PTSD symptoms which were included in his previous statements.  Dr. Freeman indicated that the Veteran had significant difficulties in his occupational, social, and leisure activities.  Specifically, he noted that the Veteran had compromised or decreased functioning in task approach, persistence, and completion and interpersonal interactions dealing with supervisors, equal level employees, and customers.  With regard to the Veteran's social difficulties, Dr. Freeman indicated that the Veteran had significant dysfunction in relationships with his wife and family with significant social withdrawal.  Dr. Freeman concluded that the Veteran's condition and mental status remained basically the same with mild fluctuations depending on stress level. 

At an October 2012 VA examination, the examiner rendered a diagnosis of PTSD and assigned a GAF score of 52.  The examiner noted that the Veteran had increased marital discord and increased animosity between himself and his stepson and indicated that the Veteran's psychiatric/behavioral status was somewhat more severe than was the case at his last examination in October 2011.  The examiner reported that the Veteran's level of occupational and social impairment with regard to his PTSD resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran's PTSD symptoms included anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and in maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work-like setting.

Associated with the paper and Virtual VA claims file are VA outpatient treatment reports dated from November 2004 to March 2012.  The relevant entries reflect that in August 2007, the Veteran reported depression, poor sleep, and nightmares.  The examiner indicated that the Veteran's concentration was poor and he had increased anxiety and history of panic attacks.  The Veteran endorsed initial and middle insomnia.  The Veteran was reported to be alert and oriented in three spheres.  He was cooperative with productive speech, a depressed mood, and his affect was appropriate to his mood.  The Veteran's thought process was linear and his insight, judgment, and impulse control were good.  He denied hallucinations and delusions and suicidal and homicidal ideations but had feelings of hopelessness.  He was assigned a GAF score of 60.

In October 2007, the Veteran reported insomnia, anxiety, recurring memories, hypervigilance, and exaggerated startle response.  His mood was depressed.  The examiner indicated that the Veteran was well-groomed, calm, and cooperative.  The Veteran maintained good eye contact and was able to smile.  His speech was spontaneous and clear without loosening of associations or flight of ideas.  His thought process was linear and he was alert and oriented in three spheres.  His insight and judgment were fair and his mood was euthymic with an appropriate affect.  He denied suicidal and homicidal ideations, auditory and visual hallucinations, and delusions. 

In January 2008, the Veteran reported that his life was going better than in previous years.  The examiner noted that the Veteran's concentration was fair, he had increased anxiety, and he had initial insomnia.  He was alert and oriented in three spheres with a depressed mood and his affect was appropriate to mood.  He was noted to be well-groomed with productive, goal-direct speech.  The Veteran's thought process was linear and his insight, judgment, and impulse control were good.  There were no suicidal or homicidal ideations and no hallucinations or delusions.  The examiner assigned a GAF score of 55. 

In April 2008, the Veteran reported depressed and improved sleep.  The examiner noted that the Veteran had good concentration and some anxiety.  He was alert and oriented in three spheres.  The Veteran was cooperative with productive, goal-directed speech.  His mood was chronically depressed and his affect was appropriate to his mood.  The Veteran's thought process was linear and his insight, judgment, and impulse control was good.  He denied any suicidal and homicidal ideations and hallucinations and delusions.  The examiner assigned a GAF score of 60.

Records from the Social Security Administration (SSA) indicate that the Veteran was in receipt of SSA disability benefits for a primary diagnosis of Marie-Charcot-Tooth Disease and a secondary diagnosis of pes cavus effective December 10, 2009.  The records include voluminous private treatment records some of which are unrelated to the issue on appeal.  The relevant medical records relating the issue of PTSD include the November 2009 statement from Dr. Freeman and are noted above.  Treatment reports from Dr. Freeman dated from August 2009 to February 2010 are consistent with Dr. Freeman's statement. 

A.  Period prior to August 27, 2007

For the period prior to August 27, 2007, having reviewed the complete record, the Board finds that the preponderance of the evidence is against granting a rating in excess of 30 percent.  The medical evidence, consisting of an undated statement received in August 2004 from Dr. Aldridge and a December 2004 VA examination report, shows findings consistent with anxiety, depressed mood, twice monthly panic attacks, and chronic sleep impairment.  However, the Veteran's disability was not manifested by flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; impaired judgment; impaired abstract thinking; or an overall level of symptomatology supportive of a higher rating.  The Veteran was not shown to have social and occupational impairment with reduced reliability and productivity.  These symptoms also do not more nearly approximate deficiencies in most areas or both total and social and occupational impairment.

The Board finds that the evidence supports no more than 30 percent rating under Diagnostic Code 9411 for the time period at issue, which contemplates an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Consequently, the Board finds that the greater weight of the evidence is against granting an evaluation in excess of 30 percent at any time during the time period at issue. 

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores of 60 and 61 which contemplate mild to moderate symptoms.  GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.  In this case, the clinical findings during the time period at issue do not substantiate GAF scores indicative of more than moderate symptomatology.  The Board finds that the overall level of symptomatology does not more nearly approximate the criteria for a 50 percent rating.  

Accordingly, the Board finds that the criteria for a rating higher than 30 percent prior to August 27, 2007, were not met.  The preponderance of the evidence is against the claim for increase and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Period from August 27, 2007, to November 1, 2013

For the period from August 27, 2007, to November 1, 2013, having reviewed the complete record, the Board finds that the preponderance of the evidence is against granting a rating in excess of 70 percent.  The medical evidence, consisting of statements from Dr. Freeman dated in November 2009, June 2010, and May 2012; a December 2009 psychological evaluation performed by Dr. Clark; VA examinations dated in April 2011, October 2011, and October 2012; testimony from an April 2012 hearing before the Board; and relevant VA outpatient treatment reports dated from August 2007 to April 2008 demonstrate findings consistent with depressed mood, anxiety, chronic sleep impairment, flattened affect, difficulties with concentration and memory, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work-like setting.  However, the Veteran's disability was not manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name, or an overall level of symptomatology supportive of a higher rating. Although more significant difficulties were demonstrated when compared with symptoms prior to August 27, 2007, such as increased isolation, the Veteran's symptoms still did not more nearly approximate total social impairment.  Simply put, the Veteran during this time frame was not shown to have total occupational and social impairment. 

The Board finds that the evidence supports no more than a 70 percent rating under Diagnostic Code 9411 for the time period at issue, which contemplates occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment thinking, or mood.  Consequently, the Board finds that the greater weight of the evidence is against granting an evaluation in excess of 70 percent at any time during the time period at issue. 

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores ranging from 52 to 60 which contemplate moderate symptoms.  GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.  In this case, while the clinical findings during the time period at issue substantiate symptoms more severe than moderate symptomatology, the Board finds that the level of symptomatology does not more nearly approximate the criteria for a 100 rating.

Accordingly, the Board finds that the criteria for a rating higher than 70 percent from August 27, 2007, to November 1, 2013, are not met.  The preponderance of the evidence is against the claim for increase and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Extraschedular Consideration

The Board has considered whether an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding on the part that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2016).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2016).

The Board initially finds that the applicable rating criteria clearly contemplate the level of disability demonstrated by the Veteran's symptoms throughout the time frame on appeal.  In addition, the Veteran's service-connected PTSD has not been shown to markedly interfere with employment beyond that contemplated in the assigned rating, to warrant frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards.  The Veteran indicated that he stopped working in 2010 due to physical ailments.  Moreover, the relevant evidence associated with the claims file does not document that the Veteran's PTSD was the cause of his unemployment and the medical evidence of record does not indicate that the Veteran's PTSD rendered him unemployable.  Additionally, the record does not show that PTSD results in frequent periods of hospitalization.  Therefore, the Board finds that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) rated as 30 percent disabling prior to August 27, 2007, and as 70 percent disabling from August 27, 2007, to November 1, 2013, is denied. 


REMAND

In June 2015, the Veteran filed a new claim for an increased rating for his PTSD.  In October 2015, the RO denied the new claim for an increased rating for PTSD currently evaluated as 70 percent disabling.  The Veteran has submitted a Notice of Disagreement with the October 2015 rating decision.  In January 2017, the RO issued a Statement of the Case (SOC) for the TDIU claim; to date, it is not shown that the Veteran has been sent an SOC related to the issue of entitlement to an increased rating currently rated at 70 percent disabling.  The claim new claim for increased rating, therefore, must be remanded for compliance with Manlincon v. West.  See Manlincon, 12 Vet. App. 238. 

The resolution of the new PTSD claim may include development that may impact the pending claim for TDIU.  As such, the claims are inextricably intertwined and must be considered together.  A decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue.)

Accordingly, the case is REMANDED for the following action:

The Veteran must be provided an SOC on the issue of entitlement to an increased rating for PTSD currently evaluated at 70 percent disabling.  If and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


